Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 9/28/2020.
Claims 26-43 are presented for examination.
                    Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 26-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
2A-prong 1: Claim 7 is directed to non-statutory subject matter.  Claim 35 is directed to offering promotions associated with product and services by generating a correspondence that includes a number of promotions and applying a supplemental analysis that determines a category of specific promotion in order to adjust the correspondence based on specific threshold value and adjust the correspondence when the specific value fails to satisfy the specific threshold value. These recited limitations are concepts related to advertising, marketing, sales activities and behaviors and fall under “Certain Methods of Organizing Human activity”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claim recite the additional limitations of accessing promotion   databases.  Applicant’s specification recites “database an attribute or other indicator of 

2B:   As discussed with respect to Step 2A prong 2, the claims recite displaying the ads on a delivery device and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  
Dependent claims 36-43 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent system claim 26 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 35. There are no additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   

 				 Allowable Subject Matter
Claims 26-43 are allowable over the prior art of record.
	The present description relates to offering promotions associated with a product or a service. This description more specifically relates to generating an electronic correspondence that includes a number of promotions, and analyzing the electronic correspondence in order to determine whether to present the electronic correspondence to a consumer.
	The prior art of record teaches: 
	Shaya (7,809,601) teaches an analysis that looks to preferences of consumers similar to the consumer, performance scores for individual products and recommending products in bundle. 
	 Reistad (2006/0136545) teaches a graphical user interface for creating scripts, including an “email shape 128” that is used to specify the type of e-mail that will be sent to participant. It states that, in some situations, marketing emails will not be sent.
	Liden (9,231,897) teaches  an estimated value ratings for electronic messages” abstract and on Figure 11 and corresponding col. 9, lines 16-31 “a recipient may provide input to an email sender, such as an ESP, that the recipient does not wish to receive emails that have an estimated email reading below a desired rating threshold.  is not sent. 

	Kauchak (8,359,238) teaches advertisement space may be included in other types of media, such as for example, email, instant messages and blogs.

	RAPLEAF “The Consumer Data Marketplace” teaches demographic data to enhance customer engagement and campaign performance metrics.  

	WO 0241209 teaches, the information is ranked and the e-mail is sent to the highest ranked member, with it being sent again to the member having the largest or sequentially reduced amount of static and dynamic information.
 	
	Thomas (2009/0164296) teaches Methods and apparatus for providing transient advertisement for a product during a specific time period are provided. At the beginning of the time period, the product becomes available, and at the end of the time period, the product becomes unavailable. An optimal advertising period within the time period for 

	Bergh et al. (2011/0208578) teaches an offer delivery system provides a mechanism for coordinating presentation of offers to customers that may originate from multiple different sources and that may be delivered to the customers over different channels. The systems makes use of rules to prioritize, select, and time the delivery of offers to any particular customer, allocate limited resources in the channels to deliver offers to a set of customers, and provide mechanisms for users or their agents to limit the delivery of offers, for example, by their frequency or type.

	Buchalter et al. (2011/0246297) teaches methods for identifying a user by a demand side platform (DSP) across advertiser exchanges. The method includes establishing, by a DSP, a cookie mapping for a user. The cookie mapping includes a mapping of user identifiers for the user from advertisement exchanges to a user identifier assigned by the DSP for the user. The DSP stores to the cookie mapping a first mapping to the user identifier of the DSP, comprising a first user id received by a bidder from a first exchange and a first exchange id for the first exchange. A bidder inserts a pixel into a bid for an impression opportunity to a second exchange. The pixel includes a key to the cookie mapping and a second user id for the user and a second exchange id. The second user id is received by the bidder from a second exchange. 


	Article titled “Daily Deals Prediction, social Diffusion and Reputational Ramifications” teaches how daily deal sites work; additional details relevant to the measurement methodology will be given subsequently. In each geographic market., or city, there are one or more deals of the day. Generally, one deal in each market is the featured deal of the day, and receives the prominent position on the primary webpage targeting that market. 'The deal provides a coupon for some product or service at a substantial discount (generally '10-60%) to the list, price. Deals may be available for one or (non? days. We use the term size of a deal to represent the number of coupons sold, and the term revenue of a deal to represent, the number of coupons multiplied by the price per coupon. Groupon retains approximately half the revenue from the discounted coupons [10], and provides the rest to the seller.

	WI-OC-P Just-in-Time Promotion teaches imagine you’re  doing window shopping on a Sunday afternoon, and find a "50% OFF CLEARANCE SALK" notice at front of a boutique; yon might probably walk in and take a look around. However, imagine you're busy working on Tuesday scorning, and find in your email in-box an letter with headline "Visit our on-line store and receive 50% OFF on everything!'- Yon might probably delete the email right away. You may even add the sender to your block list.  You may be wondering why those promotion newsletters are so unexpected am die visitors at door without a rain-check telephone in advance. 	

	Article titled “A location-based mobile Advertisement Publishing System for Vendors” teaches the consumer uses a camera to access the vendor information with a QR form advertisement afterwards.  After using camera to access the vendor information with QR form advertisements, the consumer shows advertisement to the staff and obtains the discount after the staff verifies the coupon.

	Article titled “Advertisement System, Method and Computer program Product” teaches techniques for managing the optimization of advertisements.

	Article titled “Design of Tag Match Advertising System and the Evaluation of the Business Model” teaches in a mobile environment advertising service providers can get accurate user’s demographic information and accumulate information on individual 
   	         
	The prior art of record fail to teach the following limitations of independent claims 26 and 35 “apply a supplemental analysis that determines a specific category value based on a number of promotions associated with a specific promotion category in the generated electronic correspondence; adjust the electronic correspondence score based at least in part on the specific category value, wherein the adjusting the electronic correspondence score comprises: determining the specific category value; adjusting the electronic correspondence score to a greater value when the specific category value satisfies a specific category threshold value; and adjusting the electronic correspondence score to a lower value when the specific category value fails to satisfy the specific category threshold value; and in response to determining that the adjusted electronic correspondence score satisfies a transmission threshold value, transmit the electronic correspondence to the consumer device associated with the consumer”


Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688